DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 50-65 in the reply filed on 10/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 66-68 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/21.
This application is in condition for allowance except for the presence of claims 66-69 directed to an invention non-elected without traverse.  Accordingly, claims 66-69 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Ovedovitz on 3/9/20.
The application has been amended as follows: 
Claim 50: A method for manufacturing a photosensitive assembly of a camera module, comprising the following steps: fixing a circuit board jointed panel to a second die of a molding die, wherein the circuit board jointed panel includes one or more rows of circuit boards, and each row of circuit boards includes a plurality of circuit boards arranged side by side, each of the circuit boards includes a combined rigid region and flexible region, and each of the circuit boards is operatively connected with a photosensitive chip; clamping the second die and a first die and filling molten molding material in a base jointed panel molding guide groove in the molding die, wherein a position corresponding to a light window molding portion is prevented from being filled with the molding material; and curing the molding material in the base jointed panel molding guide groove to form a one-piece molding base at a position corresponding to the base jointed panel molding guide groove, wherein the one-piece molding base is integrally molded on corresponding each row of the circuit boards and each row of the photosensitive chips to form a photosensitive assembly jointed panel and form a light window for providing a light path for each of the photosensitive chips at a position corresponding to the light window molding portion, wherein the base jointed panel molding guide groove has a first diversion groove corresponding to a first end side of the one- piece molding base adjacent to the flexible region and a second diversion groove corresponding to the one-piece molding base away from the flexible region, and a plurality of filling grooves extending between the first diversion groove and the second diversion groove, wherein each of the light window molding portions is located between two adjacent filling grooves, wherein a width of a bottom end of the first diversion groove is a, and a width of a bottom end of the second diversion groove is c, wherein the width a corresponds to a distance between an outer edge and an inner edge of a portion of the one-piece molding base of the first end side of the one- piece molding base adjacent to the flexible region; wherein the width c corresponds to a distance between an outer edge and an inner edge of a portion of the one-piece molding base of an opposite second end side of the one-piece molding base away from the flexible region, wherein 0.2mm≤a≤1mm, 0.2mm≤c≤1.5a.

Claim 58: A method for manufacturing a photosensitive assembly of a camera module, comprising the following steps: fixing a circuit board jointed panel to a second die of a molding die, wherein the circuit board jointed panel includes a plurality of rows of circuit boards, and each row of circuit boards includes a plurality of circuit boards arranged side by side, each of the circuit boards includes a combined rigid region and flexible region, and each of the circuit boards is operatively connected with a photosensitive chip; clamping the second die and a first die and filling molten molding material in a base jointed panel molding guide groove in the molding die, wherein a position corresponding to a light window molding portion is prevented from being filled with the molding material; and curing the molding material in the base jointed panel molding guide groove to form a one-piece molding base at a position corresponding to the base jointed panel molding guide groove, wherein the one-piece molding base is integrally molded on two adjacent rows of the circuit boards and two adjacent rows of the photosensitive assemblies to form a photosensitive assembly jointed panel and form a light window for providing a light path for each of the photosensitive chips at a position corresponding to the light window molding portion, wherein the two adjacent rows of the circuit boards are arranged such that their flexible regions are away from each other and their rigid regions are adjacent to each other, wherein the base jointed panel molding guide groove has two first diversion grooves corresponding to two end sides of the one-piece molding base adjacent to the flexible region and a second guide groove corresponding to a region between the two adjacent rows of photosensitive chips, and a plurality of filling grooves extending between the first diversion groove and the second diversion groove, wherein each of the light window molding portions is located between two adjacent filling grooves, wherein a width of a bottom end of the first diversion groove is a, and a width of a bottom end of the second diversion groove is c, wherein the width a corresponds to a distance between an outer edge and an inner edge of a portion of the one-piece molding base of the each end side of the one-piece molding base adjacent to the flexible region; wherein the width c corresponds to a distance between two inner edges of a portion of the one-piece molding base extending between the two adjacent rows of the photosensitive chips, wherein 0.2mm≤a≤1mm, 0.2mm≤c≤1.5a.

Claims 66-69: cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record are Wang (CN 105681637), Otani, and Kinoshita. However, none of the prior arts disclosed the die applied to multiple circuit boards wherein windows are formed over each photosensitive chip and each width of the molded portion is within the claimed range. Thus, the prior art cannot anticipate or render obvious the claimed invention.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742